  Case 3:20-cv-01117-JPG Document 6 Filed 03/05/21 Page 1 of 9 Page ID #85




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WILLIAM A. WHITE, #13888-084,                     )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )   Case No. 20-cv-01117-JPG
                                                   )
 M. COLLIS,                                        )
 KATHY HILL,                                       )
 FEDERAL BUREAU OF PRISONS,                        )
 BILL TRUE,                                        )
 D. CHRISTENSEN,                                   )
 J. WAMPLER,                                       )
 GARY BURGESS,                                     )
 and S. BYRAM,                                     )
                                                   )
                Defendants.                        )

                              MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff William White, an inmate housed in the Communications Management Unit

(“CMU”) at the United States Penitentiary in Marion, Illinois (“USP-Marion”), filed this action

pursuant to the Administrative Procedures Act (“APA”), 5 U.S.C. § 701, et seq., and Bivens v. Six

Unknown Named Agents, 403 U.S. 388 (1971). (Doc. 1). In the Complaint, Plaintiff challenges

disciplinary action taken against him for his attempted or actual communications with individuals

and publications outside the prison. He seeks injunctive relief against the Federal Bureau of

Prisons (“BOP”) pursuant to the APA and money damages against the individual defendants

pursuant to Bivens.

       The Complaint is subject to preliminary review under 28 U.S.C. § 1915A. Section 1915A

requires the Court to screen prisoner Complaints to filter out non-meritorious claims. 28 U.S.C.

§ 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails to state a



                                               1
  Case 3:20-cv-01117-JPG Document 6 Filed 03/05/21 Page 2 of 9 Page ID #86




claim for relief, or requests money damages from an immune defendant must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed. Rodriguez

v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                        The Complaint

       Plaintiff’s Complaint spans 75 pages. (Doc. 1, pp. 1-75). The statement of claim consists

of 66 paragraphs and is far from clear. (Id. at 25-39). To the extent he focuses on anything in

particular, Plaintiff challenges disciplinary action taken against him for his attempted or actual

communications with individuals and news publications outside of prison. (Id.). Plaintiff is

housed in the Communications Management Unit (“CMU”) and is subject to additional staff

oversight of communications with other CMU inmates and persons in the community. 28 C.F.R.

§ 540.200(c).     Even so, Plaintiff maintains that he was unlawfully punished for his

communications, all because he refused to participate in various criminal investigations dating

back to 2006, 2014, 2016, and 2018. (Id.).

       On January 24, 2019, Defendant Wampler issued Plaintiff Incident Report #3216300 for

violation of “399 most like a 397” after he admittedly described another inmate’s medical and

mental health conditions to his mother during a telephone conversation. Defendants Hill and

Burgess found that Plaintiff’s conduct violated the disciplinary code and suspended his phone

privileges for thirty days. Plaintiff claims his refusal to speak with BOP officials outside the

presence of counsel about the 2006, 2014, 2016, and 2018 criminal investigations prompted the

disciplinary action against him. The BOP denied Plaintiff’s request to expunge the incident report

on September 6, 2019. (Id. at 26-29).

       On February 5, 2019, Wampler issued Plaintiff Incident Report #3221417 for violation of

“334” for running a business and “396” for mail abuse, after Plaintiff attempted to mail Alex



                                                2
  Case 3:20-cv-01117-JPG Document 6 Filed 03/05/21 Page 3 of 9 Page ID #87




Linder a letter soliciting donations for his legal defense fund. Defendants Byers and Burgess found

Plaintiff guilty of both rule violations and suspended his commissary and phone privileges for

thirty days. (Id. at 29). Plaintiff again claims that the defendants retaliated against him for

exercising his right to counsel in connection with the criminal investigations cited above. The

BOP denied Plaintiff’s request to expunge this incident report on August 30, 2019. (Id.).

       Defendants Collis and Christensen separately prevented Plaintiff from emailing and

mailing Paul Angel, the Managing Editor of American Free Press, a copy of his statement

describing the Department of Justice’s alleged secret domestic torture program for publication in

the newspaper for solicitation of donations toward his legal defense fund. (Id. at 29-31). The BOP

denied Plaintiff’s request to email or mail this statement on April 29, 2020. (Id. at 31).

       Plaintiff also describes various other “subsequent acts” to allegedly provide context for his

claims in this case. (Id. at 31-34). However, he explains that these acts of alleged misconduct are

unexhausted and serve only as background information. (Id.). Therefore, the Court will not

summarize the remaining allegations here.

       The Court finds it convenient to designate the following enumerated counts in the

Complaint, consistent with Plaintiff’s characterization of the same:

       Count 1:        APA claim against BOP under 5 U.S.C. § 701, et seq., for unlawfully
                       withholding or unreasonably delaying expungement of Incident Report
                       #3216300, a decision that was arbitrary or capricious and in violation of
                       18 U.S.C. § 4042(a)(1) - (3) as implemented by 28 C.F.R. §§ 540.100-106
                       and 541.1-8.

       Count 2:        APA claim against BOP under 5 U.S.C. § 701, et seq., for unlawfully
                       withholding or unreasonably delaying expungement of Incident Report
                       #3221427, a decision that was arbitrary or capricious and in violation of
                       18 U.S.C. § 4042(a)(1) - (3) as implemented by 28 C.F.R. §§ 540.2, 10-25
                       and 541.1-8.

       Count 3:        APA claim against BOP under 5 U.S.C. § 701, et seq., for unlawfully
                       withholding or unreasonably delaying outgoing mail to the Managing

                                                 3
    Case 3:20-cv-01117-JPG Document 6 Filed 03/05/21 Page 4 of 9 Page ID #88




                          Editor of American Free Press, a decision that was arbitrary or capricious
                          and in violation of 18 U.S.C. § 4042(a)(1) - (3) as implemented by 28 C.F.R.
                          §§ 540.2, 10-25, 60-65.

        Count 4:          APA claim against BOP under 5 U.S.C. § 701, et seq., for implementing an
                          unlawful policy prohibiting BOP inmates from submitting material for
                          publication in the news media, a decision that was arbitrary or capricious
                          and in violation of 18 U.S.C. § 4042(a)(1) - (3) as implemented by 28 C.F.R.
                          §§ 540.2, 10-25, 60-65 and 541.1-8.

        Count 5:          APA claim against BOP under 5 U.S.C. § 701, et seq., for unlawfully
                          withholding or unreasonably delaying Plaintiff’s relief from a pattern or
                          practice of retaliation for exercising his right to counsel and to refuse to
                          commit perjury, a decision that was arbitrary or capricious and in violation
                          of 18 U.S.C. § 4042(a)(1) - (3) as implemented by 28 C.F.R. §§ 540.2, 10-
                          25, 60-65, 100-106 and 541.1-8.

        Count 6:          First, Fifth, and/or Sixth Amendment claim against Wampler, Burgess, and
                          Hill for falsely finding Plaintiff in violation of Incident Report #3216300.

        Count 7:          First, Fifth, and/or Sixth Amendment claim against Wampler, True,
                          Burgess, and Byram for falsely finding Plaintiff in violation of Incident
                          Report #3221177.

        Count 8:          First Amendment claim against Wampler, True, Burgess, and Byram for
                          prohibiting Plaintiff from sending outgoing communications to Alex
                          Linder.

        Count 9:          First Amendment claim against Collis and Christensen for prohibiting
                          Plaintiff from sending outgoing communications to Paul Angel.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.1




1
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         4
  Case 3:20-cv-01117-JPG Document 6 Filed 03/05/21 Page 5 of 9 Page ID #89




                                 APA Claims: Counts 1 through 5

        The Administrative Procedures Act (“APA”) allows individuals adversely impacted by

final federal agency action to seek judicial review. See 5 U.S.C. § 702 (“A person suffering legal

wrong because of agency action, or adversely affected or aggrieved by agency action within the

meaning of a relevant statute, is entitled to judicial review thereof.”). The Seventh Circuit Court

of Appeals has held that the APA can be used to challenge application of prison rules to individual

prisoners. See, e.g., Richmond v. Scibana, 387 F.3d 602, 606 (7th Cir. 2004). Plaintiff challenges

the final agency action of the BOP with respect to Incident Report #3216300 (Count 1), Incident

Report #3221427 (Count 2), Plaintiff’s communications with American Free Press (Count 3), and

other news media (Count 4). Although he may not seek money damages under the APA, Plaintiff

may pursue his claim for injunctive relief under the APA against the Federal Bureau of Prisons.

See 5 U.S.C. § 702; Veluchamy v. FDIC, 706 F.3d 810, 812 (7th Cir. 2013) (APA authorizes

injunctive relief and not money damages); White v. Henman, 977 F.2d 292, 293 (7th Cir. 1992)

(BOP appropriate defendant for APA claim). See also, White v. True, App. No. 20-1619 (7th Cir.

Oct. 26, 2020); White v. Sloop, 772 F. App’x 334 (7th Cir. 2019).

        Count 5 does not survive preliminary review. Plaintiff relies on vague allegations of a

“pattern” of retaliation against him, and he does not challenge a final agency action. As discussed

in more detail below, Plaintiff has stated no plausible claim for retaliation at all, let alone a pattern

of it. Count 5 shall be dismissed without prejudice for failure to state a claim.

                                Bivens Claims: Counts 6 through 9

        Plaintiff’s First, Fifth, and Sixth Amendment claims for money damages are not cognizable

under Bivens. In Ziglar v. Abbasi, 137 S.Ct. 1843 (2017), the Supreme Court held that federal

courts should not expand Bivens into contexts not officially recognized by the Supreme Court,



                                                   5
  Case 3:20-cv-01117-JPG Document 6 Filed 03/05/21 Page 6 of 9 Page ID #90




unless certain “special factors” counsel otherwise. Ziglar, 137 U.S. at 1859-60. The Court cited

only three instances in which a Bivens remedy should be recognized against federal officials:

(1) Fourth Amendment claims involving unlawful searches and seizures; (2) Fifth Amendment

due process claims involving gender discrimination; and (3) Eighth Amendment claims for

inadequate medical treatment. Id. at 1854-55 (citations omitted). Plaintiff’s claims do not fit into

any of these categories. The United States Supreme Court has “never held that Bivens extends to

First Amendment claims.” See White v. True, App. No. 20-1619 (7th Cir. Oct. 26, 2020) (citing

Reichle v. Howards, 566 U.S. 658, 663 n. 4 (2012) (upholding district court’s decision to dismiss

First Amendment claim brought pursuant to Bivens at screening without further briefing).

Although Bivens allows for some Fifth Amendment claims, i.e., Davis v. Passman, 442 U.S. 228

(1979) (sex discrimination), the Seventh Circuit has declined to recognize a new theory of relief

in a Bivens action premised on due process violations like the one presented in the Complaint. See,

e.g., Smadi v. True, 783 F. App’x 633, 634 (7th Cir. 2019) (affirming district court’s dismissal of

due process claim at screening as indistinguishable from due process challenge rejected in Abbasi);

Goree v. Serio, 735 F. App’x 894, 895 (7th Cir. 2018) (claims premised on due process violations

arising from administrative and disciplinary proceedings not cognizable under Bivens and properly

dismissed at screening). Other circuits have reached the same conclusion for similar due process

claims. See, e.g., Vega v. United States, 881 F.3d 1146, 1154-55 (9th Cir. 2018) (declining to

recognize Bivens action for due process violation); Harris v. Dunbar, Case No. 17-cv-00536-

WTL, 2018 WL 3574736, at *3-4 (S.D. Ind. 2018) (declining to recognize Bivens action for due

process claim based on continued placement in communications management unit). Neither the

Supreme Court nor the Seventh Circuit has declared a Sixth Amendment violation actionable under

Bivens. See Sebolt v. Samuels, 749 F. App’x 458, 459-60 (7th Cir. 2018) (finding violation of



                                                 6
     Case 3:20-cv-01117-JPG Document 6 Filed 03/05/21 Page 7 of 9 Page ID #91




Sixth Amendment right to counsel not cognizable under Bivens and that claim failed on merits

even if cognizable); Abbasi, 137 S. Ct. at 1857-58.

        Moreover, special factors do not urge expansion of Bivens here. This includes questions

of “whether the judiciary is well suited, absent congressional action or instruction, to consider and

weigh the costs and benefits of allowing a damage action to proceed” and whether “there is an

alternative remedial structure present in a certain case.” Abbasi, 137 S.Ct. at 1858. Plaintiff had

alternative remedies to obtain relief. He could access the Federal Bureau of Prison’s administrative

remedies program. See White, Case No. 17-cv-1059-JPG-DGW, 2018 WL 6584899, at *2. The

fact that this process may have resulted in an unfavorable outcome is insufficient to warrant

expansion of the implied damages remedy for the instant claims. Even if the Court reached the

merits of these claims, however, they fail.

A.      Counts 6 and 7

        Plaintiff invokes the First Amendment in connection with Counts 6 and 7, based on

allegations he was issued disciplinary tickets in retaliation for refusing to participate in criminal

investigations without counsel in 2006, 2014, 2016, and 2018. Prison officials may not take

retaliatory action designed to punish an individual for exercising his constitutional right to seek

judicial relief or for utilizing available grievance procedures. Babcock v. White, 102 F.3d 267, 275

(7th Cir. 1996); Walker v. Thompson, 288 F.3d 1005, 1009 (7th Cir. 2002). Plaintiff relies on bald

assertions to support his claim against the defendants for a pattern of retaliation that dates back

fifteen years. These events are loosely related at best and occurred so far apart that they state no

plausible claim of retaliation or a pattern of the same.

        Plaintiff also alleges a violation of his Fifth Amendment rights in connection with Counts

6 and 7. The Fifth Amendment protects a person from deprivations of life, liberty, or property



                                                  7
     Case 3:20-cv-01117-JPG Document 6 Filed 03/05/21 Page 8 of 9 Page ID #92




without due process of law. Caldwell v. Miller, 790 F.2d 589, 602 (7th Cir. 1986). Before due

process protections are triggered, however, a protected liberty or property interest must be at stake.

Dandan v. Ashcroft, 339 F.3d 567, 575 (7th Cir. 2003). Liberty interests are generally “limited to

freedom from restraint which . . . imposes [an] atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 483-84 (1995).

Plaintiff identifies the interests at stake in Counts 6 and 7 as phone and commissary privileges,

neither of which triggers due process protections. The due process claim does not survive review

on the merits.

        Finally, Plaintiff improperly invokes the Sixth Amendment right to counsel in connection

with Counts 6 and 7, but his claim is misplaced. Plaintiff was allegedly denied counsel in

connection with the 2006, 2014, 2016, and 2018 criminal investigations – not in connection with

either of his 2019 incidents reports. Counts 6 and 7 focus only on the 2019 incident reports.

Accordingly, his Sixth Amendment claims fails to state any claim for relief.

B.      Counts 8 and 9

        Plaintiff also invokes the First Amendment in connection with Counts 8 and 9 without

explaining why, and the Court will not waste time guessing. He has not set forth “enough facts to

state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. Counts 8 and 9 do

not survive screening on the merits.

        In summary, Counts 1 through 4 shall receive further review at this stage. However,

Counts 5 through 9 shall be dismissed for failure to state a claim for relief.

                                            Disposition

        IT IS ORDERED that COUNTS 1, 2, 3, and 4 are subject to further review against

Defendant FEDERAL BUREAU OF PRISONS. Pursuant to Administrative Order No. 244,



                                                  8
  Case 3:20-cv-01117-JPG Document 6 Filed 03/05/21 Page 9 of 9 Page ID #93




Defendant need only respond to the issues stated in this Merits Review Order.

       IT IS ORDERED that COUNT 5 is DISMISSED without prejudice, and COUNTS 6, 7,

8, and 9 are DISMISSED with prejudice, all for failure to state a claim for relief.

       The Clerk of Court is DIRECTED to TERMINATE Defendants M. COLLIS, KATHY

HILL, BILL TRUE, D. CHRISTENSEN, J. WAMPLER, GARY BURGESS, and S. BYRAM

as defendants in CM/ECF.

       IT IS FURTHER ORDERED that Plaintiff may initiate service of this lawsuit on the

Federal Bureau of Prisons without further delay. Defendant is ORDERED to timely file an

appropriate responsive pleading to the Complaint and shall not waive filing a reply pursuant to

42 U.S.C. § 1997e(g).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 3/4/2021                               s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                 9
